Defendant King gave a firm of brokers a written authorization to purchase certain land for him, and in the same instrument authorized them to sell it for him at an advanced price. The purchase was made. The brokers then secured an offer in writing from plaintiff to purchase at the advanced price and accepted it in writing as attorneys in fact for defendants. Claiming that a contract, binding upon defendants, was thereby made, plaintiff here seeks its specific performance. The acceptance of plaintiff's offer by the brokers did not bind the defendants. *Page 10 Landskroener v. Henning, 221 Mich. 558.
The decree dismissing the bill is affirmed, with costs to appellees.
BIRD, C.J., and STEERE, FELLOWS, WIEST, and McDONALD, JJ., concurred. SNOW and CLARK, JJ., did not sit.